Filed 11/7/13 Jackson v. Katten Munchin Rosenman CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


CARLOS JACKSON,                                                      B241596

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. BC472822)
         v.

KATTEN MUCHIN ROSENMAN, LLP,
et al.,

         Defendants and Respondents.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
James R. Dunn, Judge. Affirmed.



         Carlos Jackson, in pro per, Appellant.




         Katten Muchin Rosenman and Cory A. Baskin for Respondents.


                                       __________________________
       Plaintiff and appellant Carlos Jackson (Jackson) appeals from the April 13, 2012
order granting a Code of Civil Procedure section 425.16 (§ 425.16) special motion to
strike his complaint as a Strategic Lawsuit Against Public Participation (SLAPP) and
awarding attorneys fees of $10,800 to defendants and respondents Katten Muchin
Rosenmann, LLP, Joel Weiner, Gail Migdal and Gloria Franke (collectively the Katten
defendants). Jackson’s sole contention is that it was error to deny him an opportunity to
file an amended complaint. We affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND

       In 2000, Jackson and Universal Pictures entered into a settlement agreement
regarding Jackson’s claims that Universal took his screenplay, “Agent 008.” Pursuant to
that agreement, Universal bought the screenplay and was prohibited from denying that it
had done so; the agreement also required binding arbitration of all disputes relating to it.
Over the next several years, Jackson sued Universal multiple times and Universal
successfully compelled arbitration of each matter.
       In October 2009, Jackson filed case No. BC424529 against Universal, the
gravamen of which was that Universal breached the settlement agreement on August 28,
2009, when its in-house counsel, Keith Blau, told a business associate of Jackson’s about
the settlement agreement, disparaged Jackson’s writing career and accused Jackson of
being a vexatious litigant. Universal, represented by the Katten defendants, filed a
motion to compel arbitration and dismiss the case. The motion was granted, and the
litigation stayed (the March 2010 order). On May 10, 2010, the trial court denied
Jackson’s request to “rescind” the March 2010 order.
       On May 10, 2010, Jackson filed an action against attorney Blau (case
No. BC437269), which alleged the identical facts as alleged against Universal in case
No. BC424529. The trial court denied without prejudice Blau’s motion to have Jackson
declared a vexatious litigant. The separate law suits against Universal and Blau were
deemed related. On December 3, 2010, Jackson filed a motion for leave to file a second
amended complaint in the related cases to add as defendants Universal’s and Blau’s

                                              2
attorneys, the Katten defendants, and also add five new causes of action (intentional
infliction of emotional distress, fraud, defamation, civil conspiracy and intent to defraud).
The motion was heard on March 23, 2011. On that date, the trial court granted Blau’s
motion to compel arbitration of case No. BC437269 and denied Jackson’s motion to file
an amended complaint on the grounds that, having compelled arbitration, it no longer had
jurisdiction to grant the motion to file an amended complaint (the March 2011 order).
Jackson’s motion to reconsider was denied as untimely and, alternatively, on the merits.
Division Seven of this court dismissed Jackson’s appeal from the March 2011 order
compelling arbitration because it was not an appealable order (case No. B235827).
(Nelsen v. Legacy Partners Residential, Inc. (2012) 207 Cal.App.4th 1115, 1121 [orders
compelling arbitration are appealable from the final judgment].)
       On November 3, 2011, Jackson commenced this action against the Katten
defendants only. Although the Clerk’s Transcript does not include a copy of the
complaint, we glean its contents from other documents in the appellate record.1 The
complaint alleged six causes of action: (1) intentional infliction of emotional distress;
(2) fraud; (3) defamation; (4) slander; (5) civil conspiracy to defraud; and (6) intent to
defraud. Each cause of action was based on written and oral statements made by the
Katten defendants in the course and scope of their representation of Universal and Blau in
the related cases. For example, Jackson alleges that the Katten defendants called him a
vexatious litigant in a July 2010 case management statement and at a court hearing.
Jackson also alleges that the Katten defendants brought the motion to compel arbitration
knowing it was meritless.
       On January 3, 2012, the Katten defendants filed a demurrer and a special motion
to strike the complaint as a SLAPP. On January 5, 2012, the trial court found this case

1      In his Appellant’s Notice Designating Record on Appeal, Jackson designated the
complaint under the heading for administrative records. The Katten defendants filed a
Respondents’ Notice Designating Record on Appeal, but did not designate the complaint.
Appellant also sent the court a letter dated June 6, 2013, together with attachments. We
have read and considered the letter and attached material.


                                              3
(No. BC472822) related to case Nos. BC424529 and BC437269, and assigned the three
related cases to Judge James R. Dunn. The demurrer and anti-SLAPP motion were
continued to April 13, 2012. Jackson did not file any written opposition to the motions.
The day before the April 13, 2012 hearing, Jackson sought leave to file a first amended
complaint “in response to . . . [Universal’s, Blau’s and the Katten defendants’] unjustified
motion to compel arbitration granted on March 23, 2011 [in case No. BC437269] and
defendant’s demurrer and anti-SLAPP motion in response to plaintiff’s new complaint [in
this case].” According to the motion, Jackson “concedes that the original complaint is
deficient as pled, and respectfully requests that he be granted leave to amend the original
complaint filed on November 3, 2011 due to inadvertence, mistake and excusable neglect
for incompetent legal advice.” The amended complaint sought to add two more tort
causes of action: negligent emotional distress and interference with prospective business
advantage. Jackson argued, “The amendment addresses the actions of the [Katten
defendants] in pursuing a course of action that evidences a desire to deceive this court
and to defraud [Jackson] by suggesting that the settlement agreement entered into [by
Universal and Jackson] protects [Blau] and entitles him to take advantage of the
arbitration clause therein.”
       At the hearing the next day, Jackson stated that he did not file any opposition to
the anti-SLAPP motion because he understood filing an amended complaint would cause
the demurer and anti-SLAPP motions to be taken off calendar. Apparently realizing his
error, Jackson asked for a continuance to obtain counsel and file opposition to the anti-
SLAPP motion. The trial court granted the Katten defendants’ anti-SLAPP motion and
denied Jackson’s motion to file an amended complaint. The trial court found: “As all of
the conduct complained of in the complaint arises from defendants’ alleged activity in
connection with underlying litigation, the first prong of [the anti-SLAPP statute] is
satisfied and the burden shifts to [Jackson] to establish a probability of prevailing on the
merits. As no written opposition was received, [Jackson] tacitly concedes that he cannot
establish a probability of prevailing on the merits; moreover, [the Katten defendants are]
persuasive in arguing that [Jackson] can’t establish a probability of prevailing because:

                                              4
(1) their alleged conduct was protected by the litigation privilege [citation]; and (2)
[Jackson’s] complaint fails to allege facts sufficient to constitute a cause of action.” The
trial court awarded the Katten defendants attorney’s fees of $10,800.2 Notice of Entry of
the order was served on April 19, 2012. Jackson timely appealed.


                                        DISCUSSION

1.     SLAPP and the Standard of Review

       The anti-SLAPP statute provides that a “cause of action against a person arising
from any act of that person in furtherance of the person’s right of petition or free speech
under the United States Constitution or the California Constitution in connection with a
public issue shall be subject to a special motion to strike, unless the court determines that
the plaintiff has established that there is a probability that the plaintiff will prevail on the
claim.” (§ 425.16, subd. (b)(1).) Ruling on an anti-SLAPP motion is a two-step process.
First, the trial court must determine whether the defendant has made a prima facie
showing that the challenged cause of action arises from protected activity. (People ex rel.
Fire Ins. Exchange v. Anapol (2012) 211 Cal.App.4th 809, 822.) If, and only if, the
defendant makes that showing must the trial court proceed to the second step –
determination of whether the plaintiff has shown a probability of prevailing on the claim.
(Ibid.) The appellate court reviews a ruling on an anti-SLAPP motion de novo, using the
same two step process. (Coretronic Corp. v. Cozen O’Connor (2011) 192 Cal.App.4th
1381, 1387 (Coretronic); Cabral v. Martins (2009) 177 Cal.App.4th 471, 478.)




2      The Katten defendants’ demurrer was taken off calendar and their motion for
sanctions against Jackson and his former attorney was continued to May 9, 2012. That
day, the Katten defendants were awarded $19,200 in sanctions. (Code Civ. Proc.,
§ 128.7.) Jackson does not appeal from that order.

                                                5
2.     Jackson’s Motion to File an Amended Complaint Was Properly Denied

       Jackson does not argue that his original complaint could survive an anti-SLAPP
motion. His sole contention on appeal is that the trial court erred in denying his request
to file an amended complaint and take the anti-SLAPP motion off calendar. We disagree.
       A plaintiff does not have the right amend its complaint after it has been found a
SLAPP. (Simmons v. Allstate Ins. Co. (2001) 92 Cal.App.4th 1068, 1073; but see
Nguyen-Lam v. Cao (2009) 171 Cal.App.4th 858, 862-866 [trial court properly allowed
amendment to allow plaintiff to plead actual malice].) Nor can the plaintiff avoid a
hearing on an anti-SLAPP motion by filing an amended complaint before the hearing.
(Hansen v. Department of Corrections &Rehabilitation (2008) 171 Cal.App.4th 1537,
1547, citing Sylmar Air Conditioning v. Pueblo Contracting Services, Inc. (2004)
122 Cal.App.4th 1049, 1054.) The Simmons court explained the reason for the rule:
       “In enacting the anti-SLAPP statute, the Legislature set up a mechanism through
       which complaints that arise from the exercise of free speech rights ‘can be
       evaluated at an early stage of the litigation process’ and resolved expeditiously.
       [Citation.] Section 425.16 is just one of several California statutes that provide ‘a
       procedure for exposing and dismissing certain causes of action lacking merit.’
       [Citation.] [¶] Allowing a SLAPP plaintiff leave to amend the complaint once the
       court finds the prima facie showing has been met would completely undermine the
       statute by providing the pleader a ready escape from section 425.16’s quick
       dismissal remedy. Instead of having to show a probability of success on the
       merits, the SLAPP plaintiff would be able to go back to the drawing board with a
       second opportunity to disguise the vexatious nature of the suit through more artful
       pleading. This would trigger a second round of pleadings, a fresh motion to strike,
       and inevitably another request for leave to amend. [¶] By the time the moving
       party would be able to dig out of this procedural quagmire, the SLAPP plaintiff
       will have succeeded in his goal of delay and distraction and running up the costs
       of his opponent. [Citation.] Such a plaintiff would accomplish indirectly what
       could not be accomplished directly, i.e., depleting the defendant’s energy and
       draining his or her resources. [Citation.] This would totally frustrate the
       Legislature’s objective of providing a quick and inexpensive method of unmasking
       and dismissing such suits. [Citation.]”

(Simmons, supra, 92 Cal.App.4th at pp. 1073-1074.) Under Hansen and Sylmar, the trial
court properly denied Jackson’s motion to file an amended complaint, brought the day


                                             6
before the hearing on the anti-SLAPP motion. That the torts Jackson sought to add arose
from the same acts upon which the other causes of action were based also supports the
court’s ruling.

3.     Jackson’s Complaint Was Properly Dismissed As a SLAPP

       Although Jackson’s Opening and Reply briefs focus on his thwarted attempt to file
an amended complaint, and not on the merits of the anti-SLAPP motion, we take a
moment here to affirm the trial court’s finding that the complaint was a SLAPP. The
complaint alleged six causes of action, all torts, each of which arose from written or oral
statements the Katten defendants made in the course of their representation of Universal
and/or Blau at judicial proceedings in the related cases. With exceptions not relevant
here, statements made by attorneys in litigation are protected activity under the anti-
SLAPP statute. (Coretronic, supra, 192 Cal.App.4th at p. 1388.) Thus, the trial court
correctly found the first prong of the anti-SLAPP statute met.
       The trial court also properly found the second prong met. This is because the
Katten defendants’ actions upon which each cause of action is based are protected by the
litigation privilege (Civ. Code, § 47, subd. (b)). In Action Apartment Assn., Inc. v. City of
Santa Monica (2007) 41 Cal.4th 1232, 1241, our Supreme Court explained:
       “The litigation privilege . . . provides that a ‘publication or broadcast’ made as part
       of a ‘judicial proceeding’ is privileged. This privilege is absolute in nature,
       applying ‘to all publications, irrespective of their maliciousness.’ [Citation.] ‘The
       usual formulation is that the privilege applies to any communication (1) made in
       judicial or quasi-judicial proceedings; (2) by litigants or other participants
       authorized by law; (3) to achieve the objects of the litigation; and (4) that [has]
       some connection or logical relation to the action.’ [Citation.] The privilege ‘is not
       limited to statements made during a trial or other proceedings, but may extend to
       steps taken prior thereto, or afterwards.’ [Citation.]”

The privilege immunizes defendants from liability for all torts except malicious
prosecution. (Tom Jones Enterprises, Ltd. v. County of Los Angeles (2013)
212 Cal.App.4th 1283, 1293-1294.)



                                              7
       Here, because each cause of action arises from written or oral statements made by
the Katten defendants in the course of their advocacy for Universal and Blau during
judicial proceedings, the litigation privilege bars any tort claims based on those
statements.3

4.     The Trial Court Properly Awarded Attorney’s Fees

       Jackson contends the trial court erred in awarding the Katten defendants attorney’s
fees. As we understand his argument, it is that attorney’s fees were improper because the
Katten defendants should not have prevailed. As we have explained, the trial court did
not err in granting the Katten defendants’ anti-SLAPP motion. As prevailing parties, the
Katten defendants were entitled to attorney’s fees and costs. (Code Civ. Proc., § 425.16,
subd. (c)(1) [“[A] prevailing defendant on a special motion to strike shall be entitled to
recover his or her attorney’s fees and costs.”].)

                                      DISPOSITION

       The April 13, 2012 order striking the complaint in case No. BC472822 as a
SLAPP and awarding attorney’s fees is affirmed. The Katten defendants shall recover
their costs on appeal.



                                                    RUBIN, ACTING. P. J.
WE CONCUR:



               FLIER, J.                                        GRIMES, J.

3      At oral argument Appellant stressed that there had been no completed litigation
and hence no SLAPP motion should have been filed and the litigation privilege did not
apply. The litigation privilege generally precludes lawsuits that are based on what was
communicated in judicial and quasi-judicial proceedings, and may extend to steps taken
before and after litigation. (5 Witkin, Summary of Cal. Law (10th ed. 2005) Torts,
§§ 567, 571. There is no requirement that the other litigation be completed or ongoing in
order to file a SLAPP motion or to assert the litigation privilege.

                                              8